Exhibit 10.26
 
THIS SECURITY HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF
1933 (THE “ACT”) OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED OR
SOLD UNLESS REGISTERED AND QUALIFIED PURSUANT TO THE APPLICABLE PROVISIONS OF
FEDERAL AND STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION
OR QUALIFICATION APPLIES. THEREFORE, NO SALE OR TRANSFER OF THIS SECURITY SHALL
BE MADE, NO ATTEMPTED SALE OR TRANSFER SHALL BE VALID, AND THE ISSUER SHALL NOT
BE REQUIRED TO GIVE ANY EFFECT TO ANY SUCH TRANSACTION UNLESS (A) SUCH
TRANSACTION HAS BEEN DULY REGISTERED UNDER THE ACT AND QUALIFIED OR APPROVED
UNDER APPROPRIATE STATE SECURITIES LAWS, OR (B) THE ISSUER HAS FIRST RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH REGISTRATION,
QUALIFICATION OR APPROVAL IS NOT REQUIRED.




WARRANT


For the Purchase of Shares of Common Stock of


EAU TECHNOLOGIES, INC.


Void After 5 P.M. on the Five Anniversary of this Warrant




Warrant to Purchase 303,300 Shares of Common Stock


THIS IS TO CERTIFY, that, for value received, Peter F. Ullrich, a Florida
resident or registered assigns (the “Holder”), is entitled, subject to the terms
and conditions hereinafter set forth, on or after the date on which this Warrant
(this “Warrant”) is executed and delivered by each of the parties hereto (the
“Exercise Commencement Date”), and at any time prior to 5 P.M., Eastern Standard
Time (“EST”), on the fifth anniversary of the Exercise Commencement Date, but
not thereafter, to purchase such number of shares of Common Stock, par value
$0.000l (“Common Stock” or the “Shares”), of EAU Technologies, Inc. (the
“Company”) from the Company as set forth above and upon payment to the Company
of an amount per Share of $0.31 (the “Purchase Price”), if and to the extent
this Warrant is exercised, in whole or in part, during the period this Warrant
remains in force, subject in all cases to adjustment as provided in Section 2
hereof, and to receive a certificate or certificates representing the Shares so
purchased, upon presentation and surrender to the Company of this Warrant, with
the form of Subscription Agreement attached hereto, including changes thereto
reasonably requested by the Company, duly executed and accompanied by payment of
the Purchase Price of each Share.


 
1

--------------------------------------------------------------------------------

 
 
SECTION 1
 
Terms of this Warrant


1.1 Time of Exercise. This Warrant may be exercised at any time and from time to
time after 9:00 A.M. EST on the Exercise Commencement Date, but no later than
5:00 P.M. EST on the fifth anniversary of the Exercise Commencement Date (the
“Expiration Time”) at which time this Warrant shall become void and all rights
hereunder shall cease.
  
1.2 Manner of Exercise.
 
1.2.1 The Holder may exercise this Warrant, in whole or in part, upon surrender
of this Warrant, with the form of Subscription Agreement attached hereto duly
executed, to the Company at its corporate office in Kennesaw, Georgia, and upon
payment to the Company of the full Purchase Price for each Share to be purchased
in lawful money of the United States, or by certified or cashier’s check, or
wired funds, and upon compliance with and subject to the conditions set forth
herein.
 
1.2.2 Upon receipt of this Warrant with the form of Subscription Agreement duly
executed and accompanied by payment of the aggregate Purchase Price for the
Shares for which this Warrant is then being exercised, the Company shall cause
to be issued certificates for the total number of whole Shares for which this
Warrant is being exercised in such denominations as are required for delivery to
the Holder, and the Company shall thereupon deliver such certificates to the
Holder or its nominee.


1.2.3 In case the Holder shall exercise this Warrant with respect to less than
all of the Shares that may be purchased under this Warrant, the Company shall
execute a new warrant for the balance of the Shares that may be purchased upon
exercise of this Warrant and deliver such new warrant to the Holder.


1.2.4 The Company covenants and agrees that it will pay when due and payable any
and all taxes which may be payable in respect of the issue of this Warrant, or
the issue of any Shares upon the exercise of this Warrant. The Company shall
not, however, be required to pay any tax which may be payable in respect of any
transfer involved in the issuance or delivery of this Warrant or of the Shares
in a name other than that of the Holder at the time of surrender, and until the
payment of such tax the Company shall not be required to issue such Shares.


1.3 [INTENTIONALLY OMITTED]


1.4 [INTENTIONALLY OMITTED]
 
1.5 Exchange of Warrant. This Warrant may be divided into, combined with or
exchanged for another warrant or warrants of like tenor to purchase a like
aggregate number of Shares. If the Holder desires to divide, combine or exchange
this Warrant, he shall make such request in writing delivered to the Company at
its corporate office and shall surrender this Warrant and any other warrants to
be so divided, combined or exchanged. The Company shall execute and deliver to
the person entitled thereto a warrant or warrants, as the case may be, as so
requested. The Company shall not be required to effect any division, combination
or exchange which will result in the issuance of a warrant entitling the Holder
to purchase upon exercise a fraction of a Share. The Company may require the
Holder to pay a sum sufficient to cover any tax or governmental charge that may
be imposed in connection with any division, combination or exchange of warrants.


 
2

--------------------------------------------------------------------------------

 
 
1.6 Holder as Owner. Prior to surrender of this Warrant in accordance with
Section 1.7 for registration of assignment, the Company may deem and treat the
Holder as the absolute owner of this Warrant (notwithstanding any notation of
ownership or other writing hereon) for the purpose of any exercise hereof and
for all other purposes, and the Company shall not be affected by any notice to
the contrary.


1.7 Method of Assignment. Any assignment or transfer of any portion or all of
this Warrant shall be made by surrender of this Warrant to the Company at its
principal office with the form of assignment attached hereto duly executed and
accompanied by: (a) funds sufficient to pay any transfer tax, and (b) an opinion
of counsel reasonably satisfactory to the Company to the effect that the
assignment or transfer has been made in compliance with applicable federal and
state securities laws. In such event, the Company shall, without charge, execute
and deliver a new warrant in the name of the assignee named in such instrument
of assignment and this Warrant shall promptly be canceled.


1.8 Rights of Holder. Nothing contained in this Warrant shall be construed as
conferring upon the Holder the right to vote, consent or receive notice as a
shareholder in respect of any meetings of shareholders for the election of
directors or any other matter, or as having any rights whatsoever as a
shareholder of the Company.


1.9 Lost Certificates. If this Warrant is lost, stolen, mutilated or destroyed,
the Company shall, on such reasonable terms as to indemnity or otherwise as it
may impose (which shall, in the case of a mutilated Warrant, include the
surrender thereof), issue a new warrant of like denomination and tenor as, and
in substitution for, this Warrant, which shall thereupon become void. Any such
new warrant shall constitute an additional contractual obligation of the
Company, whether or not this Warrant so lost, stolen, destroyed or mutilated
shall be at any time enforceable by anyone.
 
1.9.1 At all times the Company shall reserve and keep available for the exercise
of this Warrant such number of authorized shares of Common Stock as are
sufficient to permit the exercise in full of this Warrant.


1.9.2 The Company covenants that all Shares when issued upon the exercise of
this Warrant will be validly issued, fully paid, nonassessable and free of
preemptive rights.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 2
 
Adjustment of Purchase Price and Number of Shares Purchasable upon Exercise


2.1 Stock Splits. If the Company at any time or from time to time after the
issuance date of this Warrant effects a subdivision of the outstanding Common
Stock, the Purchase Price then in effect immediately before that subdivision
shall be proportionately decreased, and conversely, if the Company at any time
or from time to time after the issuance date of this Warrant combines the
outstanding shares of Common Stock, the Purchase Price then in effect
immediately before the combination shall be proportionately increased. Any
adjustment under this subsection 2.1 shall become effective at the close of
business on the date the subdivision or combination becomes effective.


2.2 Dividends and Distributions. In the event the Company at any time, or from
time to time after the issuance date of this Warrant makes, or fixes a record
date for the determination of holders of Common Stock entitled to receive, a
dividend or other distribution payable in additional shares of Common Stock,
then and in each such event the Purchase Price then in effect shall be decreased
as of the time of such issuance or, in the event such a record date is fixed, as
of the close of business on such record date, by multiplying the Purchase Price
then in effect by a fraction (i) the numerator of which is the total number of
shares of Common Stock issued and outstanding immediately prior to the time of
such issuance or the close of business on such record date, and (ii) the
denominator of which shall be the total number of shares of Common Stock issued
and outstanding immediately prior to the time of such issuance or the close of
business on such record date plus the number of shares of Common Stock issuable
in payment of such dividend or distribution; provided, however, that if such
record date is fixed and such dividend is not fully paid or if such distribution
is not fully made on the date fixed therefor, the Purchase Price shall be
recomputed accordingly as of the close of business on such record date and
thereafter the Purchase Price shall be adjusted pursuant to this subsection 2.2
as of the time of actual payment of such dividends or distributions.


2.3 Recapitalization or Reclassification. If the Shares issuable upon the
exercise of the Warrant are changed into the same or a different number of
shares of any class or classes of stock, whether by recapitalization,
reclassification or otherwise (other than a subdivision or combination of shares
or stock dividend or a reorganization, merger, consolidation or sale of assets,
provided for elsewhere in this Section 2), then, and in any such event, the
Holder shall thereafter be entitled to receive upon exercise of this Warrant
such number and kind of stock or other securities or property of the Company to
which a holder of Shares deliverable upon exercise of this Warrant would have
been entitled on such reclassification or other change, subject to further
adjustment as provided herein.
 
2.4 [INTENTIONALLY OMITTED]
 
2.5 [INTENTIONALLY OMITTED]
 
2.6 No adjustment in the Purchase Price shall be required unless such adjustment
would require an increase or decrease of at least 1% in such price; provided,
however, that any adjustments which by reason of this Section 2.6 are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment; and provided, further, that any adjustment required in
order to preserve the tax-free nature of a distribution to the holders of shares
of Common Stock shall be made when so required.  All calculations under this
Section 2 shall be made to the nearest cent (with $.005 being rounded upward).
Anything in this Section 2 to the contrary notwithstanding, the Company shall be
entitled, to the extent permitted by law, to make such reductions in the
Purchase Price, in addition to those required by this Section 2, as it in its
discretion shall determine to be advisable in order that any stock dividends,
subdivision or combination of shares, distribution of capital stock or rights or
warrants to purchase stock or securities, distribution of evidences of
indebtedness or assets or any other transaction which could be treated as any of
the foregoing transactions pursuant to Section 305 of the Internal Revenue Code
of 1986, as amended (and any successor provision), hereafter made by the Company
to its shareholders shall not be taxable to such shareholders.


 
4

--------------------------------------------------------------------------------

 
 
SECTION 3
 
Status Under the Securities Act of 1933


This Warrant and the Shares issuable upon exercise of this Warrant have not been
registered under the Securities Act of 1933, as amended (the “Act”). Upon
exercise, in whole or in part, of this Warrant, the certificates representing
the Shares shall bear the legend first above written.


SECTION 4
 
Other Matters


4.1 Binding Effect. All the covenants and provisions of this Warrant by or for
the benefit of the Company shall bind and inure to the benefit of its successors
and assigns hereunder.


4.2 Notices. Notices or demands pursuant to this Warrant to be given or made by
the Holder to or on the Company shall be sufficiently given or made if sent by
certified or registered mail, return receipt requested, postage prepaid, or
facsimile and addressed, until another address is designated in writing by the
Company, as follows:


EAU Technologies, Inc.
1890 Cobb International Blvd., Suite A
Kennesaw, GA 30152
Telephone No.: (678) 388-9492
Attention: Wade R. Bradley, President


Notices to the Holder provided for in this Warrant shall be deemed given or made
by the Company if sent by certified or registered mail, return receipt
requested, postage prepaid, and addressed to the Holder at his last known
address as it shall appear on the books of the Company.
 
4.3 Governing Law. The validity, interpretation and performance of this Warrant
shall be governed by the laws of the State of Delaware.
 
4.4 Parties Bound and Benefited. Nothing in this Warrant expressed and nothing
that may be implied from any of the provisions hereof is intended, or shall be
construed, to confer upon, or give to, any person or corporation other than the
Company and the Holder any right, remedy or claim under any promise or agreement
hereof, and all covenants, conditions, stipulations, promises and agreements
contained in this Warrant shall be for the sole and exclusive benefit of the
Company and its successors and of the Holder, its successors and permitted
assigns.
 
4.5 Headings. The Section headings herein are for convenience only and are not
part of this Warrant and shall not affect the interpretation thereof.
 
(Remainder of Page Intentionally Left Blank)
 
 
5

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed and delivered this agreement as of the date of the later of the
signatures below.
 


EAU TECHNOLOGIES, INC.
 
PETER F. ULLRICH
     
           /s/ Wade R Bradley
 
            /s/ Peter Ullrich
By:  ______________________
 
By:______________________
Wade R. Bradley
 
Peter Ullrich
Chief Executive Officer
 
Manager
     
Dated:  ____4/10/14____________
 
Dated:__4/4/14___________________



 
 
6

--------------------------------------------------------------------------------

 
 
ASSIGNMENT OF WARRANT
 
FOR VALUE RECEIVED, ___________________________ hereby sells, assigns and
transfers unto ________________________ the within Warrant and the rights
represented thereby, and does hereby irrevocably constitute and appoint
_______________________ Attorney, to transfer said Warrant on the books of the
Company, with full power of substitution.
 
Dated: _____________________________
 
Signed: ____________________________
 
Signature guaranteed:
__________________________________

 
 


 
7

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION AGREEMENT
FOR THE EXERCISE OF WARRANTS


The undersigned hereby irrevocably subscribes for the purchase of _____________
Shares pursuant to and in accordance with the terms and conditions of this
Warrant, which Shares should be delivered to the undersigned at the address
stated below. If said number of Shares are not all of the Shares purchasable
hereunder, a new warrant of like tenor for the balance of the remaining Shares
purchasable hereunder should be delivered to the undersigned at the address
stated below.


The undersigned elects to pay the aggregate Purchase Price for such Shares in
the following manner:


[ ]  by the enclosed cash or check made payable to the Company in the amount of 
$  ; or


[ ]  by wire transfer of United States funds to the account of the Company in
the amount of $__________, which transfer has been made before or simultaneously
with the delivery of this Notice pursuant to the instructions of the Company.


The undersigned agrees that: (1) the undersigned will not offer, sell, transfer
or otherwise dispose of any Shares unless either (a) a registration statement,
or post-effective amendment thereto, covering the Shares has been filed with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Act”), such sale, transfer or other disposition is accompanied by
a prospectus meeting the requirements of Section 10 of the Act forming a part of
such registration statement, or post-effective amendment thereto, which is in
effect under the Act covering the Shares to be so sold, transferred or otherwise
disposed of, and all applicable state securities laws have been complied with,
or (b) counsel reasonably satisfactory to EAU Technologies, Inc. has rendered an
opinion in writing and addressed to EAU Technologies, Inc. that such proposed
offer, sale, transfer or other disposition of the Shares is exempt from the
provisions of Section 5 of the Act in view of the circumstances of such proposed
offer, sale, transfer or other disposition; (2) EAU Technologies, Inc. may
notify the transfer agent for the Shares that the certificates for the Shares
acquired by the undersigned are not to be transferred unless the transfer agent
receives advice from EAU Technologies, Inc. that one or both of the conditions
referred to in (1)(a) and (1)(b) above have been satisfied; and (3) EAU
Technologies, Inc. may affix the legend set forth in Section 3 of this Warrant
to the certificates for the Shares hereby subscribed for, if such legend is
applicable.


Dated: ____________________________________________
Signed: _________________________________
     
Address: ________________________________

     
8

--------------------------------------------------------------------------------